        Case 1:18-cv-10269-ADB Document 34 Filed 01/30/19 Page 1 of 1



                        UNITED STATES DISTRICT COURT
                         DISTRICT OF MASSACHUSETTS



Danell Tomasella
                   Plaintiff
                                                    CIVIL ACTION
             V.
                                                    NO. 18-10269-ADB

Nestle USA, Inc.
                   Defendant


                               ORDER OF DISMISSAL


Burroughs, D. J.


      In accordance with the Court's Memorandum & Order dated 1/30/2019

Granting Defendant’s motion to dismiss, it is hereby ORDERED that the above-entitled

action be and hereby is dismissed.


                                              By the Court,


 1/30/2019                                    /s/ Christina McDonagh
      Date                                    Deputy Clerk
